Title: Address of the House of Representatives to the President, [ca. 14 December] 1795
From: House of Representatives
To: Washington, George


[ca. 14 December 1795]
As the Reps. of the people of the U. S. we can not but participate in the strongest sensibility to every blessing which they enjoy; and cheerfully join in the gratitude which is due to the great Source from which every national as well as personal good proceeds.
A final & formal termination of the distressing war which has ravaged our N. Western Frontier, will be an event which must afford a satisfaction proportioned to the anxiety with which it has long been sought; and in the adjustment of the terms, we perceive the true policy of making them satisfactory to the Indians as well as to the U. S. as the best basis of a durable tranquility. The disposition of such of the Southern Tribes, as had also heretofore annoyed our Frontier is another prospect in our situation so important to the U. S. that it is much to be lamented that any clouds shd. be thrown over it, more especially by excesses on the part of our own Citizens.
It is with very peculiar pleasure we learn, not only that a continuance of peace has been provided for with the Emperor of Morocco; but that an expectation is authorised of a peace also with Algiers, involving an adjustment that will restore to the bosom of their Country our unfortunate fellow Citizens whose grievous captivity has so long & so deeply excited our sympathies.
The favorable advices from the Envoy at the Court of Madrid, makes the full impression on us which the very great importance of the object of his negociations ought to produce. We ardently hope that no obstacle may be experienced in the prosecution of the business to a speedy & happy conclusion, & that a foundation may be laid for a lasting & perfect harmony with a Power whose friendship has always been highly valued & sincerely cultivated by the U. States.
Among the various circumstances in our internal situation, none can be viewed with more satisfaction & exultation, than that the late scene of disorder & insurrection has been compleatly restored to the enjoyment of order & repose. Such a triumph of reason & of law is worthy of the free Govt. under which it happened, & was justly to be hoped from the enlightened & patriotic spirit which pervades & actuates the people of the U. States.
The several interesting subjects which you recommend to our consideration will receive every degree of it which is due to them: And whilst we feel the obligation of temperance & mutual indulgence in all our discussion, We trust & pray that the result to the happiness & welfare of our Country may correspond with the pure affection we bear to it.
